Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILED ACTION
Allowance of claims 1, 2, 4, 5, 6, 8, 9 and 11-17 is withdrawn due to new ground of rejections.
				     REJECTION
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, 6, 8 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ritter et al (US 8,178,595).
Ritter et al teach BaO -and PbO-free X-ray opaque glasses having a refractive index of 1.49474 comprising the following components and amounts thereof falling within scope of the instant claims in example 6 of Table 1.  
2,
2.  13.78 wt.% of B2O3,
3. 1.33 wt.% of Al2O3 and
4.  10.45 wt.% of Cs2O.
The Table 1 teaches ALET [383 %] which would be equivalent to the instantly recited relative aluminum equivalent thickness ALET (%) since Ritter et al teach neither minimum nor maximum.
The example 6 would yield a minimum relative aluminum equivalent thickness ALET (%) and a maximum relative aluminum equivalent thickness ALET (%) of about 282% and about 855%, respectively, based on the recited equations.  Thus, the ALET [%] of 383 taught for the example 6 would meet the instant relationships thereof as well as ranges recited in claims 14 (240% to 875%) and 17 (260% to 1000%).  For example, the instant example AB2 having a refractive index of 1.497 yields the following.
1.  Relative aluminum equivalent thickness ALET of 420%.
2.  Minimum relative aluminum equivalent thickness ALET of 307% and
3.  Maximum relative aluminum equivalent thickness ALET of 880%.
Thus, the recited 240% for the minimum relative aluminum equivalent thickness ALET of the claim 14 would encompass the lowest possible ALET%, not the absolute minimum ALET% based on the instant examples.
 Ritter et al teach various applications such as dental glass, optical glass and cover glass in claims 10-24.
Thus, the instant invention lacks novelty.

s 1, 2, 4, 5, 6, 8 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter et al (US 8,178,595) in view of Ritter et al (US 8,168,693).
Ritter et al (US 8,168,693) teach aluminum equivalent thickness ALET obtained by X-ray absorption of aluminum according to DIN ISO 4049 at col. 2, lines 25-37 without mentioning minimum or maximum.
 The instant [0102] of published US 2019/0233325 A1 teaches a relative aluminum equivalent thickness (ALET %) obtained by X-ray absorption of aluminum according to DIN ISO 4049 without mentioning minimum or maximum.
Thus, the aluminum equivalent thickness ALET (%) of Ritter et al (US 8,178,595) would be the instantly recited relative aluminum equivalent thickness ALET (%) as supported by Ritter et al (US 8,168,693).

Claims 1, 2, 4, 5, 6, 8, 9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter et al (US 8,178,595) in view of WO 2012/080513 (June 21, 2012) or Kunert et al (US 6,297,181).
The instant claim 9 further recites SnO2 and F over Ritter et al (US 8,178,595).
Ritter et al (US 8,178,595) further teach employing 0-2 wt.% of SnO2 at col. 6, lines 50-52 and thus further utilization of up to 2 wt.% of the SnO2 in the example 6 would be obvious. See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
The F (fluoride) is well-known anti-cavity component of the dental parts in the art.

Kunert et al teach barium-free X-ray opaque glass useful for dental parts comprising 2-5 wt.% F in table 2 and claim 6.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize up to 2 wt.% of the SnO2 in the example 6 of Ritter et al since Ritter et al teach such modification and further to utilize  a small amount of F of WO or Kunert et al in Ritter et al thereof in order to provide the anti-cavity component to dental glasses since Ritter et al teach the dental glasses absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)

				OBJECTION
Claims 3, 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims since Ritter et al (US 8,178,595) also teach BaO-free glass.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.